                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

 IN RE: CHRISTIAN D. CHESSON               MISCELLANEOUS ACTION NO. 18-MC-
                                           00032

                                           JUDGE S. MAURICE HICKS, JR.

                                           MAGISTRATE JUDGE PEREZ-MONTES


                                      JUDGMENT
       For the reasons contained in the Report and Recommendation of the Magistrate

Judge previously filed herein, noting the absence of objections thereto, and concurring

with the Magistrate Judge’s findings under the applicable law;

       The Court finds that no additional sanctions shall be imposed on Christian D.

Chesson because the suspension imposed by the bankruptcy court and actually served

by Christian D. Chesson, the fine paid and disgorgements made, and the other remedial

measures taken are adequate to address the misconduct and deter future misconduct in

this matter.

       IT IS SO ORDERED.

       THUS ORDERED AND SIGNED, in Shreveport, Louisiana, this 18th day of

October, 2019.
